Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146573                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MUSASHI AUTO PARTS OF MICHIGAN,                                                                        David F. Viviano,
  INC., d/b/a TECHNICAL AUTO PARTS, INC.,                                                                            Justices
               Plaintiff-Appellee,
  v                                                                SC: 146573
                                                                   COA: 305268
                                                                   Ct of Claims: 10-000013-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

        By order of May 22, 2013, the application for leave to appeal the December 13,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  NACG Leasing v Dept of Treasury (Docket No. 146234). On order of the Court, the case
  having been decided on February 6, 2014, 495 Mich 26 (2014), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk